Citation Nr: 1410796	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).

Whether new and material evidence has been presented to reopen a claim for service connection for PTSD and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1984.

The Veteran was denied entitlement to service connection for posttraumatic stress disorder (PTSD) in an April 2009 decision of the Board of Veterans' Appeals (Board).  The current appeal is before the Board from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied a new claim seeking entitlement to service connection for a depressive/anxiety disorder.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.

The Veteran was afforded a videoconference hearing before the Board in May 2011.  A transcript of the proceeding is of record.

It appears from the medical evidence submitted in support of the current appeal that the Veteran is also seeking service connection for PTSD.  Typically, a claim seeking entitlement to service connection for a psychiatric disability encompasses any and all psychiatric diagnoses reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue of whether new and material evidence has been presented to reopen the claim for service connection for PTSD and if so whether the claim should be granted is addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed as major depression, is related to her active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as major depression, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that she has experienced depression and anxiety since service due to mainly two stressful incidents.  She claims three sailors attacked her and threatened to rape her before the attack was broken up by other people.  She contends that she reported the incident to superiors, but nothing ever happened and the incident was never documented.  Thereafter, her sexual orientation was investigated and when she conceded to being homosexual, she was discharged.  She asserts that the investigation was embarrassing and humiliating and left her depressed.  She testified before the Board that she intended on a lengthy military career and has never fully recovered from it being cut short.

The Veteran's service treatment and personnel records are negative for evidence of any psychiatric disorder.  Her personnel records also do not document the in-service assault.  The records do, however, confirm an administrative discharge "by reason of homosexuality" in March 1984.  

The post-service medical records indicate that she first sought psychiatric treatment in 1997.  The Veteran was in and out of sobriety programs and was diagnosed with cocaine dependence and alcohol abuse.  VA outpatient treatment records from 1997 to 2011 indicate varying diagnoses, including depression, dysthymic disorder, PTSD, bipolar disorder, and cocaine dependence. 

The medical records also reveal significant childhood stressors at least partially responsible for her psychiatric symptoms.  The Veteran was raised by her biological aunt and an adoptive father (her aunt's husband).  According to the records, the Veteran had a rocky relationship with her aunt, but a very close bond with her adoptive father.  Her adoptive father had a heart attack and died in front of her when she was only 13 years old.  Also documented, the Veteran was raped as a teenager by a stranger when walking home from school.  

The Veteran was afforded a VA examination in May 2001.  The examiner diagnosed the Veteran with PTSD and rendered a provisional diagnosis of bipolar disorder.  The examiner did not find the Veteran's contentions credible because she claimed an in-service gang-rape whereas the record showed she previously indicated only an attempted sexual assault.  Thus, the examiner found the Veteran's nightmares and recollections of rape could only be attributed to the childhood rape and not related to her military service.

The May 2001 VA examiner raised concerns with the Veteran's credibility in light of inconsistencies pointed out with respect to the extent of the in-service attack versus childhood trauma.  In contrast, the Board finds, aside from what was said at the May 2001 VA examination, the Veteran has been consistent in reporting her childhood traumas and in-service traumas.  VA outpatient treatment records documenting sobriety programs and psychiatric treatment programs reflect her childhood traumas and in-service "attempted" rape and administrative discharge consistently.  During her hearing before the Board, moreover, the Veteran was candid about the fact that she was not raped in the service, but rather three sailors attempted to assault her prior to the incident being broken up by other people.  

In support of her claim, the Veteran underwent an independent psychiatric evaluation in September 2011.  The independent psychologist, Dr. Cook, noted both childhood and service traumas.  Specifically, Dr. Cook noted the childhood rape and the fact that she witnessed her adoptive father's death.  With regard to her naval service, Dr. Cook noted the in-service sexual assault, which was broken up, and the administrative discharge.  Dr. Cook also noted the Veteran's subsequent drug and alcohol abuse and her history of being diagnosed with a personality disorder.  Ultimately, Dr. Cook diagnosed the Veteran with PTSD and major depression.  Dr. Cook specifically attributed the Veteran's major depression to the administrative discharge from the Navy and overall investigation into her sexual orientation.  The in-service assault was found more relevant to the PTSD diagnosis.

In short, there is compelling evidence that the Veteran had significant childhood traumas as well as naval traumas.  Objectively, there is confirmation that the Veteran was investigated and ultimately administratively discharged for her sexual orientation, an event she claims was mentally devastating.  Although there have been some inconsistencies as to the Veteran's description of the in-service naval sexual trauma, the medical evidence suggests this event is more relevant to the etiology of her PTSD diagnosis.  Her diagnosis of major depression specifically has been medically attributed to the administrative discharge from the Navy. 

In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  As such, service connection for the Veteran's acquired psychiatric disorder, currently diagnosed as major depression, is warranted.


ORDER

Service connection for psychiatric disability currently diagnosed as major depression is granted.



REMAND

As noted above, the issue of whether new and material evidence has been presented to reopen the claim for service connection for PTSD and if so whether the claim should be granted is properly before the Board.  However, the record does not reflect that the originating agency has provided appropriate notice in response to the claim to reopen, otherwise developed the claim, or adjudicated the claim.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim to reopen a claim for service connection for PTSD.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether the Veteran experienced any behavioral changes indicative of the alleged in-service sexual assault.  The examiner should confirm or rule out a diagnosis of PTSD.  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, the examiner should explain why this is so.  If the examiner determines that the Veteran meets the diagnostic criteria for PTSD, the elements supporting the diagnosis should be identified.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


